Per Curiam : The facts in this case, except dates, parties and the amount of recovery, are in all essential particulars identical with those in Drovers’ Nat. Bank v. O’Hare, 119 Ill. 646, and precisely the same questions are presented for our determination. If the case was one of first impression in this court, we should feel disposed to give greater weight to citations and argument of counsel than we can now do. We have given that consideration to the matter which the importance of the question demands and the very able argument of counsel merits, and are not inclined to recede from the holding in that case. It is admitted by counsel that every question here involved is determined in the O’Hare ease, and if that is adhered to, as we think must be done, it is conclusive of this case. It follows, necessarily, that upon the authority of the O’Hare ease this judgment must be affirmed, and it is accordingly so done. Judgment affirmed.